DETAILED ACTION
The following Office action concerns Patent Application Number 17/034,472.  Claims 1, 7-11, 13, 15, 16, 18-21, 27 are pending in the application.
Claims 16, 18-21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
The applicant’s amendment filed July 5, 2022 has been entered.
The previous grounds of rejection under 35 USC 103 over Peng et al in view of Nakada et al and Lui et al are maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-11, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Peng et al (US 2016/0039728) in view of Nakada et al (US 6,329,560) and Lui et al (US 5,969,197).
Peng et al teaches a process of making (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a catalyst (par. 14, 34, 41, 56-57).  Hydrogen fluoride is equivalent to hydrofluoric acid as that term is used in the instant specification.  The process predominantly makes (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 34, 41).  The reaction time is greater than four hours (par. 56-57).  The ratio of the (Z) isomer to the (E) isomer produced is greater than 90 % (par. 26, 41).  It would have been obvious to a person of ordinary skill in the art to optimize the reaction conditions to obtain 99 % of the (Z) isomer.
  The process is conducted by adding the catalyst to hydrogen fluoride to form a first mixture, heating the first mixture to 110-150 °C for one hour, cooling the first mixture to 0 °C, adding the hexachlorobutadiene to form a second mixture, and heating the second mixture to the reaction temperature of 110-120 °C (Examples 1 and 2, par. 56-57).  No additional solvent is added (par. 56-57).  Peng et al further teaches heating the first mixture to 110 °C in example 1 and 150 °C in example 2 (par. 56-57).  It would have been obvious to a person of ordinary skill in the art to select a heating temperature of 110 °C to 150 °C.
Peng et al also incorporates by reference Nakada et al regarding the process of reacting hydrogen fluoride with hexachlorobutadiene to make (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 41).
Nakada et al teaches a process of making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a fluorination catalyst (col. 15, lines 11-30).  The fluorination catalyst includes niobium halide (col. 6, lines 63-67).  The reaction is conducted with a molar excess of hydrogen fluoride relative to the halogenated hydrocarbon (the hexachloro-butadiene) (col. 10, lines 5-20).  The reaction is conducted at a temperature of 0 °C to 175 °C (col. 10, lines 30-35).  Hydrogen fluoride is the reaction solvent (col. 10, lines 36-41).
It would have been obvious to combine the teaching of Nakada et al with the teaching of Peng et al since Peng et specifically incorporates by reference Nakada et al regarding the method of combining hexachlorobutadiene and hydrogen fluoride to form 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (Peng, par. 41).
Peng et al in view of Nakada et al does not teach that the niobium halide catalyst includes niobium (V) chloride.
However, Lui et al teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene using a catalyst, wherein the catalyst includes niobium pentachloride (abstract; col. 1, line 63).  The niobium pentachloride is chlorine/fluorine exchange catalyst (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is equivalent to a fluorination catalyst.
Peng in view of Nakada teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene wherein the fluorination catalyst includes niobium halide and that the halides include chloride and fluoride (Nakada, col. 6, lines 63-67).  Lui et al teaches that niobium pentachloride is a chlorine/fluorine exchange catalyst for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is a fluorination catalyst.  It would have been obvious to a person of ordinary skill to combine the niobium pentachloride catalyst of Lui et al with the process of Peng in view of Nakada because the niobium pentachloride of Lui satisfies the criteria suggested by Peng in view of Nakada for a suitable fluorination catalyst.
Response to Arguments
The applicant argues that the invention provides an unexpected benefit of greater selectively by using a niobium (V) chloride catalyst.  However, the comparative data for the TaCl5 catalyst and the overall selectivity presented in the applicant’s response are not disclosed in the application.  Therefore, the comparative data is merely argument.  Without actual evidence, the argument is not persuasive.
In addition, the comparative examples have no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of a process of preparing 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene with the closest applied prior art.  Peng and Nakada teach several fluorination catalysts including SbCl5, which appears to produce higher selectivity than TaCl5 in the examples (Peng, par. 56-57).  The claimed NbCl5 catalyst has not been compared to the prior art SbCl5 catalyst.  In addition, the comparative examples are conducted at a single temperature (which may not be optimum for that catalyst) and the reaction time is not disclosed.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  As noted above, the comparative data is presented for a single reaction temperature, whereas claim 1 is not limited by temperature and claim 7 requires a range of 110-135 ̊C.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        July 25, 2022